Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on October 13th, 2020 has been considered by the examiner. 

Claim Rejections - 35 USC § 112
Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “further comprising a screw used to join the support element to the removable pair of lenses”. There is insufficient antecedent basis for this limitation in the claim. Further, “the support element” is indefinite since the same element is referred to as a facia plate in the other claims. For examination purposes, the limitation “further comprising a screw used to join the support element to the removable pair of lenses” is interpreted as “further comprising a screw used to join the facia plate to the removable pair of lenses”.
Claim 7 recites the limitation “wherein movement of the removable pair of lenses from an intermediate detent position”. It is indefinite as the term “detent” is not mentioned in the specification nor anywhere else in the claims. For examination purposes, the limitation “wherein movement of the removable pair of lenses from an intermediate detent position” Is interpreted as “wherein movement of the removable pair of lenses from an intermediate position”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Choy (3,990,788) in view of McNeill (3,383,707), further in view of Chen (US 2020/0033627) and Manhire (US 3,702,218).
Regarding claim 1, Choy discloses eyewear (Fig. 1) comprising:
an eyewear chassis (23) comprising two openings (as shown in Figs. 1 and 2); and
receiving elements formed in the eyewear chassis (as shown in Figs. 6-7, 32 and 33 are considered as receiving elements), the receiving elements configured to firmly and securely receive a rotatable element (as shown in Figs. 1 and 2) connectable to a facia plate (39) configured to maintain a removable pair of lenses (as shown in Figs. 1 and 2).
Choy does not specifically disclose wherein rotating the removable pair of lenses from a fully closed position away from the eyewear chassis causes the facia plate to receive upward force to raise the removable pair of lenses to a fully open position and rotating the removable pair of lenses from the fully open position toward the eyewear chassis causes the facia plate to receive downward force to lower the removable pair of lenses to the fully closed position; wherein one lens of the removable pair of lenses fits within at least one milled recessed inner edge formed within one of the two openings when the removable pair of lenses is in the fully closed position.
However McNeill, in the same field of endeavor as Choy because both teach eyewear, teaches wherein rotating the removable pair of lenses from a fully closed position away from the eyewear chassis causes the facia plate (Fig. 1, 33) to receive upward force to raise the removable pair of lenses to a fully open position (as shown in Figs. 2-4, the lenses go from fully closed shown in Fig. 3 to fully open shown in Fig. 4, and the pintle 35 provides upward force, Col. 3, lines 5-9, “The radial projection 41 extends generally upward toward and terminates short of the upper edge 38 of the lens sheet 11, each serving to define the lower or inner edge of respective notch 39”) and rotating the removable pair of lenses from the fully open position toward the eyewear chassis causes the facia plate to receive downward force to lower the removable pair of lenses to the fully closed position (as shown in Figs. 2-4, the lenses go from fully open shown in Fig. 4 to fully closed shown in Fig. 3, and the pintle 35 provides downward force, Col. 3, lines 22-25, “the projection 41 of each pintle 35 snaps over the adjacent oblique underfinger surface 27 into the respective notch or recess 28. This condition is shown in FIGURE 3”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy with the wherein rotating the removable pair of lenses from a fully closed position away from the eyewear chassis causes the facia plate to receive upward force to raise the removable pair of lenses to a fully open position and rotating the removable pair of lenses from the fully open position toward the eyewear chassis causes the facia plate to receive downward force to lower the removable pair of lenses to the fully closed position as taught by McNeill, for the purpose of providing precise open and closed positions of the removable lens.
Choy in view of McNeill does not specifically disclose wherein one lens of the removable pair of lenses fits within at least one milled recessed inner edge formed within one of the two openings when the removable pair of lenses is in the fully closed position.
However Chen, in the same field of endeavor as Choy because both teach eyewear, teaches wherein one lens of the removable pair of lenses (Fig. 1, 20) fits within at least one recessed inner edge formed within one of the two openings (101) when the removable pair of lenses is in the fully closed position (as shown in Fig. 2, the lens 20 fits within the inner edge 101 when fully closed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill with the wherein one lens of the removable pair of lenses fits within at least one recessed inner edge formed within one of the two openings when the removable pair of lenses is in the fully closed position as taught by Chen, for the purpose of securely holding the lens while in use. 
Choy in view of McNeill, further in view of Chen does not specifically disclose a milled recessed inner edge. 
However Manhire, in the same field of endeavor as Choy because both teach eyewear, teaches a milled recessed inner edge (Col. 2, lines 27-29, “milling the front annular groove 40 and the rear annular groove 42 into the interior of the rims”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen with the milled recessed inner edge as taught by Manhire, for the purpose of forming a secure seal between the lens and the frame.
Regarding claim 3, the modified Choy teaches as is set forth in claim 1 rejection above but does not specifically disclose further comprising a cam shaft, wherein the cam shaft and the facia plate operate such that when the removable pair of lenses is above an intermediate position upward force is applied to the facia plate and when the removable pair of lenses is below the intermediate position downward force is applied to the facia plate.
However McNeill, in the same field of endeavor as Choy because both teach eyewear, teaches further comprising a cam shaft (Figs. 1-4, 12), wherein the cam shaft and the facia plate (33) operate such that when the removable pair of lenses is above an intermediate position (examiner interprets Fig. 2 to represent a possible intermediate position) upward force is applied to the facia plate (as shown in Figs. 2-4, the lenses go from fully closed shown in Fig. 3 to fully open shown in Fig. 4, and the pintle 35 provides upward force, Col. 3, lines 5-9, “The radial projection 41 extends generally upward toward and terminates short of the upper edge 38 of the lens sheet 11, each serving to define the lower or inner edge of respective notch 39”) and when the removable pair of lenses is below the intermediate position downward force is applied to the facia plate (as shown in Figs. 2-4, the lenses go from fully open shown in Fig. 4 to fully closed shown in Fig. 3, and the pintle 35 provides downward force, Col. 3, lines 22-25, “the projection 41 of each pintle 35 snaps over the adjacent oblique underfinger surface 27 into the respective notch or recess 28. This condition is shown in FIGURE 3”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen and Manhire with the further comprising a cam shaft, wherein the cam shaft and the facia plate operate such that when the removable pair of lenses is above an intermediate position upward force is applied to the facia plate and when the removable pair of lenses is below the intermediate position downward force is applied to the facia plate as taught by McNeill, for the purpose of providing precise open and closed positions of the removable lens.
Regarding claim 4, the modified Choy teaches as is set forth in claim 3 rejection above but does not specifically disclose wherein the intermediate position is approximately 50 degrees from a vertical face of the eyewear chassis.
However McNeill, in the same field of endeavor as Choy because both teach eyewear, teaches wherein the intermediate position is approximately 50 degrees from a vertical face of the eyewear chassis (as shown in Figs. 2-4, at approximately 50 degrees from a vertical face, the eyewear would be in an intermediate position between the horizontal and closed states shown in Figs. 2 and 3 respectively. Above approximately 50 degrees the lens would be forced into the horizontal position and below approximately 50 degrees the lens would be forced into the closed position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen and Manhire with the wherein the intermediate position is approximately 50 degrees from a vertical face of the eyewear chassis as taught by McNeill, for the purpose of providing precise open and closed positions of the removable lens. 
Regarding claim 6, the modified Choy teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein movement of the removable pair of lenses from an intermediate position upward provides a level of force promoting rotation of the removable pair of lenses to the fully opened position.
However McNeill, in the same field of endeavor as Choy because both teach eyewear, teaches wherein movement of the removable pair of lenses from an intermediate position upward provides a level of force promoting rotation of the removable pair of lenses to the fully opened position (as shown in Figs. 2-4, at approximately 50 degrees from a vertical face, the eyewear would be in an intermediate position between the horizontal and closed states shown in Figs. 2 and 3 respectively. Above approximately 50 degrees the lens would be forced into the horizontal position and below approximately 50 degrees the lens would be forced into the closed position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen and Manhire with the wherein movement of the removable pair of lenses from an intermediate position upward provides a level of force promoting rotation of the removable pair of lenses to the fully opened position as taught by McNeill, for the purpose of providing precise open and closed positions of the removable lens. 
Regarding claim 7, as best understood, the modified Choy teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein movement of the removable pair of 5lenses from an intermediate position downward provides a level of force promoting rotation of the removable pair of lenses to the fully closed position.
However McNeill, in the same field of endeavor as Choy because both teach eyewear, teaches wherein movement of the removable pair of 5lenses from an intermediate position downward provides a level of force promoting rotation of the removable pair of lenses to the fully closed position (as shown in Figs. 2-4, at approximately 50 degrees from a vertical face, the eyewear would be in an intermediate position between the horizontal and closed states shown in Figs. 2 and 3 respectively. Above approximately 50 degrees the lens would be forced into the horizontal position and below approximately 50 degrees the lens would be forced into the closed position). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen and Manhire with the wherein movement of the removable pair of 5lenses from an intermediate position downward provides a level of force promoting rotation of the removable pair of lenses to the fully closed position as taught by McNeill, for the purpose of providing precise open and closed positions of the removable lens. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choy (3,990,788) in view of McNeill (3,383,707), further in view of Chen (US 2020/0033627), Manhire (US 3,702,218), and Smith (US 2005/0046786). 
Regarding claim 2, the modified Choy teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the facia plate comprises a first magnet and the eyewear comprises a second magnet opposite in polarity to the first magnet.
However Smith, in the same field of endeavor as Choy because both teach eyewear, teaches wherein the facia plate (Figs. 8-10, 202) comprises a first magnet (220) and the eyewear comprises a second magnet (120) opposite in polarity to the first magnet (as shown in Fig. 10, the two magnets attract one another, therefore are of opposite polarity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen and Manhire with the wherein the facia plate comprises a first magnet and the eyewear comprises a second magnet opposite in polarity to the first magnet as taught by Smith, for the purpose of securely holding the lens. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choy (3,990,788) in view of McNeill (3,383,707), further in view of Chen (US 2020/0033627), Manhire (US 3,702,218), and Yoshida (US 2009/0296041).
Regarding claim 5, as best understood, the modified Choy teaches as is set forth in claim 1 rejection above but does not specifically disclose further comprising a screw used to join the facia plate to the removable pair of lenses.
However Yoshida, in the same field of endeavor as Choy because both teach eyewear, teaches further comprising a screw (Fig. 6A, 66’) used to join the facia plate (641’) to the removable pair of lenses (61’, as shown in Figs. 6A-6D, the screws join the support element with the lenses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen and Manhire with the further comprising a screw used to join the facia plate to the removable pair of lenses as taught by Yoshida, for the purpose of securely attaching the lenses to an intermediate surface. 

Claims 8, 10-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choy (3,990,788) in view of McNeill (3,383,707), further in view of Chen (US 2020/0033627).
Regarding claim 8, Choy discloses eyewear (Fig. 1) for use with a removable pair of lenses (as shown in Figs. 1 and 2) comprising:
an eyewear chassis (23) comprising two openings (as shown in Figs. 1 and 2); and
receiving elements formed in the eyewear chassis (as shown in Figs. 6-7, 32 and 33 are considered as receiving elements) configured to firmly and securely receive a rotatable element (as shown in Figs. 1 and 2) connectable to a facia plate (39) configured to maintain the removable pair of lenses (as shown in Figs. 1 and 2);
Choy does not specifically disclose wherein rotating the removable pair of lenses away from the eyewear chassis causes application of upward force to the facia plate toward a fully open position and rotating the removable pair of lenses toward the eyewear chassis causes application of downward force to the facia plate toward a fully closed position; wherein one lens of the removable pair of lenses fits within at least one recessed inner edge formed within one of the two openings when the removable pair of lenses is in the fully closed position.
However McNeill, in the same field of endeavor as Choy because both teach eyewear, teaches wherein rotating the removable pair of lenses away from the eyewear chassis causes application of upward force to the facia plate (Fig. 1, 33) toward a fully open position (as shown in Figs. 2-4, the lenses go from fully closed shown in Fig. 3 to fully open shown in Fig. 4, and the pintle 35 provides upward force, Col. 3, lines 5-9, “The radial projection 41 extends generally upward toward and terminates short of the upper edge 38 of the lens sheet 11, each serving to define the lower or inner edge of respective notch 39”) and rotating the removable pair of lenses toward the eyewear chassis causes application of downward force to the facia plate toward a fully closed position (as shown in Figs. 2-4, the lenses go from fully open shown in Fig. 4 to fully closed shown in Fig. 3, and the pintle 35 provides downward force, Col. 3, lines 22-25, “the projection 41 of each pintle 35 snaps over the adjacent oblique underfinger surface 27 into the respective notch or recess 28. This condition is shown in FIGURE 3”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy with the wherein rotating the removable pair of lenses away from the eyewear chassis causes application of upward force to the facia plate toward a fully open position and rotating the removable pair of lenses toward the eyewear chassis causes application of downward force to the facia plate toward a fully closed position as taught by McNeill, for the purpose of providing precise open and closed positions of the removable lens.
Choy in view of McNeill does not specifically disclose wherein one lens of the removable pair of lenses fits within at least one recessed inner edge formed within one of the two openings when the removable pair of lenses is in the fully closed position.
However Chen, in the same field of endeavor as Choy because both teach eyewear, teaches wherein one lens of the removable pair of lenses (Fig. 1, 20) fits within at least one recessed inner edge formed within one of the two openings (101) when the removable pair of lenses is in the fully closed position (as shown in Fig. 2, the lens 20 fits within the inner edge 101 when fully closed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill with the wherein one lens of the removable pair of lenses fits within at least one recessed inner edge formed within one of the two openings when the removable pair of lenses is in the fully closed position as taught by Chen, for the purpose of securely holding the lens while in use. 
Regarding claim 10, the modified Choy teaches as is set forth in claim 8 rejection above but does not specifically disclose further comprising a cam shaft, wherein the cam shaft and the facia plate operate such that when the removable pair of lenses is above an intermediate position upward force is applied to the facia plate and when the removable pair of lenses is below the intermediate position downward force is applied to the facia plate.
However McNeill, in the same field of endeavor as Choy because both teach eyewear, teaches further comprising a cam shaft (Figs. 1-4, 12), wherein the cam shaft and the facia plate (33) operate such that when the removable pair of lenses is above an intermediate position (examiner interprets Fig. 2 to represent a possible intermediate position) upward force is applied to the facia plate (as shown in Figs. 2-4, the lenses go from fully closed shown in Fig. 3 to fully open shown in Fig. 4, and the pintle 35 provides upward force, Col. 3, lines 5-9, “The radial projection 41 extends generally upward toward and terminates short of the upper edge 38 of the lens sheet 11, each serving to define the lower or inner edge of respective notch 39”) and when the removable pair of lenses is below the intermediate position downward force is applied to the facia plate (as shown in Figs. 2-4, the lenses go from fully open shown in Fig. 4 to fully closed shown in Fig. 3, and the pintle 35 provides downward force, Col. 3, lines 22-25, “the projection 41 of each pintle 35 snaps over the adjacent oblique underfinger surface 27 into the respective notch or recess 28. This condition is shown in FIGURE 3”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen with the further comprising a cam shaft, wherein the cam shaft and the facia plate operate such that when the removable pair of lenses is above an intermediate position upward force is applied to the facia plate and when the removable pair of lenses is below the intermediate position downward force is applied to the facia plate as taught by McNeill, for the purpose of providing precise open and closed positions of the removable lens.
Regarding claim 11, the modified Choy teaches as is set forth in claim 10 rejection above but does not specifically disclose wherein the intermediate position is approximately 50 degrees from a vertical face of the eyewear.
However McNeill, in the same field of endeavor as Choy because both teach eyewear, teaches wherein the intermediate position is approximately 50 degrees from a vertical face of the eyewear (as shown in Figs. 2-4, at approximately 50 degrees from a vertical face, the eyewear would be in an intermediate position between the horizontal and closed states shown in Figs. 2 and 3 respectively. Above approximately 50 degrees the lens would be forced into the horizontal position and below approximately 50 degrees the lens would be forced into the closed position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen with the wherein the intermediate position is approximately 50 degrees from a vertical face of the eyewear as taught by McNeill, for the purpose of providing precise open and closed positions of the removable lens. 
Regarding claim 13, the modified Choy teaches as is set forth in claim 8 rejection above but does not specifically disclose wherein movement of the removable pair of lenses from the intermediate position upward provides a level of force promoting rotation of the removable pair of lenses to the fully open position.
However McNeill, in the same field of endeavor as Choy because both teach eyewear, teaches wherein movement of the removable pair of lenses from the intermediate position upward provides a level of force promoting rotation of the removable pair of lenses to the fully open position (as shown in Figs. 2-4, at approximately 50 degrees from a vertical face, the eyewear would be in an intermediate position between the horizontal and closed states shown in Figs. 2 and 3 respectively. Above approximately 50 degrees the lens would be forced into the horizontal position and below approximately 50 degrees the lens would be forced into the closed position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen and Manhire with the wherein movement of the removable pair of lenses from the intermediate position upward provides a level of force promoting rotation of the removable pair of lenses to the fully open position as taught by McNeill, for the purpose of providing precise open and closed positions of the removable lens. 
Regarding claim 14, the modified Choy teaches as is set forth in claim 8 rejection above but does not specifically disclose wherein movement of the removable pair of lenses from the intermediate position downward provides a level of force promoting rotation of the removable pair of lenses to the fully closed position.
However McNeill, in the same field of endeavor as Choy because both teach eyewear, teaches wherein movement of the removable pair of lenses from the intermediate position downward provides a level of force promoting rotation of the removable pair of lenses to the fully closed position (as shown in Figs. 2-4, at approximately 50 degrees from a vertical face, the eyewear would be in an intermediate position between the horizontal and closed states shown in Figs. 2 and 3 respectively. Above approximately 50 degrees the lens would be forced into the horizontal position and below approximately 50 degrees the lens would be forced into the closed position). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen and Manhire with the wherein movement of the removable pair of lenses from the intermediate position downward provides a level of force promoting rotation of the removable pair of lenses to the fully closed position as taught by McNeill, for the purpose of providing precise open and closed positions of the removable lens. 
Regarding claim 15, Choy discloses eyewear (Fig. 1) for use with a removable pair of lenses (as shown in Figs. 1 and 2) comprising:
an eyewear chassis (23) comprising two openings (as shown in Figs. 1 and 2) and a cam shaft (24); and
a facia plate (39) connected to the removable pair of lenses (as shown in Figs. 1 and 2);
Choy does not specifically disclose wherein rotating the removable pair of lenses away from the cam shaft results in the facia plate being forced upward away from the cam shaft, and wherein rotating the removable pair of lenses toward the cam shaft results in the facia plate being forced downward toward the cam shaft; wherein one lens of the removable pair of lenses fits within at least one recessed inner edge formed within one of the two openings when the removable pair of lenses is in a fully closed position.
However McNeill, in the same field of endeavor as Choy because both teach eyewear, teaches wherein rotating the removable pair of lenses away from the cam shaft (Figs. 2-4, 12) results in the facia plate (Fig. 1, 33) being forced upward away from the cam shaft (as shown in Figs. 2-4, the lenses go from fully closed shown in Fig. 3 to fully open shown in Fig. 4, and the pintle 35 provides upward force, Col. 3, lines 5-9, “The radial projection 41 extends generally upward toward and terminates short of the upper edge 38 of the lens sheet 11, each serving to define the lower or inner edge of respective notch 39”), and wherein rotating the removable pair of lenses toward the cam shaft results in the facia plate being forced downward toward the cam shaft (as shown in Figs. 2-4, the lenses go from fully open shown in Fig. 4 to fully closed shown in Fig. 3, and the pintle 35 provides downward force, Col. 3, lines 22-25, “the projection 41 of each pintle 35 snaps over the adjacent oblique underfinger surface 27 into the respective notch or recess 28. This condition is shown in FIGURE 3”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy with the wherein rotating the removable pair of lenses away from the cam shaft results in the facia plate being forced upward away from the cam shaft, and wherein rotating the removable pair of lenses toward the cam shaft results in the facia plate being forced downward toward the cam shaft as taught by McNeill, for the purpose of providing precise open and closed positions of the removable lens.
Choy in view of McNeill does not specifically disclose wherein one lens of the removable pair of lenses fits within at least one recessed inner edge formed within one of the two openings when the removable pair of lenses is in a fully closed position.
However Chen, in the same field of endeavor as Choy because both teach eyewear, teaches wherein one lens of the removable pair of lenses (Fig. 1, 20) fits within at least one recessed inner edge formed within one of the two openings (101) when the removable pair of lenses is in a fully closed position (as shown in Fig. 2, the lens 20 fits within the inner edge 101 when fully closed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill with the wherein one lens of the removable pair of lenses fits within at least one recessed inner edge formed within one of the two openings when the removable pair of lenses is in a fully closed position as taught by Chen, for the purpose of securely holding the lens while in use. 
Regarding claim 17, the modified Choy teaches as is set forth in claim 15 rejection above but does not specifically disclose wherein the cam shaft and the facia plate operate such that when the removable pair of lenses is above an intermediate position upward force is applied to the facia plate and when the removable pair of lenses is below the intermediate position downward force is applied to the facia plate.
However McNeill, in the same field of endeavor as Choy because both teach eyewear, teaches wherein the cam shaft and the facia plate (33) operate such that when the removable pair of lenses is above an intermediate position (examiner interprets Fig. 2 to represent a possible intermediate position) upward force is applied to the facia plate (as shown in Figs. 2-4, the lenses go from fully closed shown in Fig. 3 to fully open shown in Fig. 4, and the pintle 35 provides upward force, Col. 3, lines 5-9, “The radial projection 41 extends generally upward toward and terminates short of the upper edge 38 of the lens sheet 11, each serving to define the lower or inner edge of respective notch 39”) and when the removable pair of lenses is below the intermediate position downward force is applied to the facia plate (as shown in Figs. 2-4, the lenses go from fully open shown in Fig. 4 to fully closed shown in Fig. 3, and the pintle 35 provides downward force, Col. 3, lines 22-25, “the projection 41 of each pintle 35 snaps over the adjacent oblique underfinger surface 27 into the respective notch or recess 28. This condition is shown in FIGURE 3”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen with the wherein the cam shaft and the facia plate operate such that when the removable pair of lenses is above an intermediate position upward force is applied to the facia plate and when the removable pair of lenses is below the intermediate position downward force is applied to the facia plate as taught by McNeill, for the purpose of providing precise open and closed positions of the removable lens.
Regarding claim 18, the modified Choy teaches as is set forth in claim 17 rejection above but does not specifically disclose wherein the intermediate position is approximately 50 degrees from a vertical face of the eyewear.
However McNeill, in the same field of endeavor as Choy because both teach eyewear, teaches wherein the intermediate position is approximately 50 degrees from a vertical face of the eyewear (as shown in Figs. 2-4, at approximately 50 degrees from a vertical face, the eyewear would be in an intermediate position between the horizontal and closed states shown in Figs. 2 and 3 respectively. Above approximately 50 degrees the lens would be forced into the horizontal position and below approximately 50 degrees the lens would be forced into the closed position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen with the wherein the intermediate position is approximately 50 degrees from a vertical face of the eyewear as taught by McNeill, for the purpose of providing precise open and closed positions of the removable lens. 
Regarding claim 19, the modified Choy teaches as is set forth in claim 15 rejection above but does not specifically disclose wherein movement of the removable pair of lenses from an intermediate position upward provides a level of force promoting rotation of the removable pair of lenses to the fully opened position.
However McNeill, in the same field of endeavor as Choy because both teach eyewear, teaches wherein movement of the removable pair of lenses from an intermediate position upward provides a level of force promoting rotation of the removable pair of lenses to the fully opened position (as shown in Figs. 2-4, at approximately 50 degrees from a vertical face, the eyewear would be in an intermediate position between the horizontal and closed states shown in Figs. 2 and 3 respectively. Above approximately 50 degrees the lens would be forced into the horizontal position and below approximately 50 degrees the lens would be forced into the closed position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen with the wherein movement of the removable pair of lenses from an intermediate position upward provides a level of force promoting rotation of the removable pair of lenses to the fully opened position as taught by McNeill, for the purpose of providing precise open and closed positions of the removable lens. 
Regarding claim 20, the modified Choy teaches as is set forth in claim 15 rejection above but does not specifically disclose wherein movement of the removable pair of 5lenses from an intermediate position downward provides a level of force promoting rotation of the removable pair of lenses to the fully closed position.
However McNeill, in the same field of endeavor as Choy because both teach eyewear, teaches wherein movement of the removable pair of 5lenses from an intermediate position downward provides a level of force promoting rotation of the removable pair of lenses to the fully closed position (as shown in Figs. 2-4, at approximately 50 degrees from a vertical face, the eyewear would be in an intermediate position between the horizontal and closed states shown in Figs. 2 and 3 respectively. Above approximately 50 degrees the lens would be forced into the horizontal position and below approximately 50 degrees the lens would be forced into the closed position). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen with the wherein movement of the removable pair of 5lenses from an intermediate position downward provides a level of force promoting rotation of the removable pair of lenses to the fully closed position as taught by McNeill, for the purpose of providing precise open and closed positions of the removable lens. 

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choy (3,990,788) in view of McNeill (3,383,707), further in view of Chen (US 2020/0033627) and Smith (US 2005/0046786). 
Regarding claim 9, the modified Choy and teaches as is set forth in claim 8 rejection above but does not specifically disclose wherein the facia plate comprises a first magnet and the eyewear comprises a second magnet opposite in polarity to the first magnet.
However Smith, in the same field of endeavor as Choy because both teach eyewear, teaches wherein the facia plate (Figs. 8-10, 202) comprises a first magnet (220) and the eyewear comprises a second magnet (120) opposite in polarity to the first magnet (as shown in Fig. 10, the two magnets attract one another, therefore are of opposite polarity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen with the wherein the facia plate comprises a first magnet and the eyewear comprises a second magnet opposite in polarity to the first magnet as taught by Smith, for the purpose of securely holding the lens. 
Regarding claim 16, the modified Choy teaches as is set forth in claim 15 rejection above but does not specifically disclose wherein the facia plate comprises a first magnet and the eyewear comprises a second magnet opposite in polarity to the first magnet.
However Smith, in the same field of endeavor as Choy because both teach eyewear, teaches wherein the facia plate (Figs. 8-10, 202) comprises a first magnet (220) and the eyewear comprises a second magnet (120) opposite in polarity to the first magnet (as shown in Fig. 10, the two magnets attract one another, therefore are of opposite polarity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen with the wherein the facia plate comprises a first magnet and the eyewear comprises a second magnet opposite in polarity to the first magnet as taught by Smith, for the purpose of securely holding the lens. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choy (3,990,788) in view of McNeill (3,383,707), further in view of Chen (US 2020/0033627) and Yoshida (US 2009/0296041).
Regarding claim 12, the modified Choy teaches as is set forth in claim 11 rejection above but does not specifically disclose further comprising a screw used to connect the facia plate to the removable pair of lenses.
However Yoshida, in the same field of endeavor as Choy because both teach eyewear, teaches further comprising a screw (Fig. 6A, 66’) used to connect the facia plate (641’) to the removable pair of lenses (61’, as shown in Figs. 6A-6D, the screws join the support element with the lenses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the eyewear of Choy in view of McNeill and further in view of Chen with the further comprising a screw used to connect the facia plate to the removable pair of lenses as taught by Yoshida, for the purpose of securely attaching the lenses to an intermediate surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        14 June 2022

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872